ITEMID: 001-93300
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: CHAMBER
DATE: 2009
DOCNAME: CASE OF DYLLER v. POLAND
IMPORTANCE: 4
CONCLUSION: Violation of Article 5 - Right to liberty and security
JUDGES: Giovanni Bonello;Ján Šikuta;Lech Garlicki;Mihai Poalelungi;Nebojša Vučinić;Nicolas Bratza
TEXT: 5. The applicant was born in 1961 and lives in Tczew.
6. On 15 October 2003 the applicant was arrested by the police.
7. On 16 October 2003 the Tczew District Court (Sąd Rejonowy) decided to place the applicant in pre-trial detention in view of the reasonable suspicion that he had committed a robbery by punching R.O. and taking a “Slava” watch from him worth 100 Polish zlotys (PLN). The court also relied on the severity of the penalty that was likely to be imposed on the applicant and the fact that he had been previously convicted of another robbery, for which he had been sentenced to two years’ imprisonment.
8. On 8 January 2004 the applicant’s pre-trial detention was extended.
9. On 26 March 2004 the applicant was indicted before the Tczew District Court. The prosecutor established that on 15 October 2003, in Tczew train station, R.O., a homeless person, had been stopped by an individual who had taken a can of beer from him. The individual had then returned, hit R.O. in the face, causing a bruise, and taken his watch. When the police arrived, R.O. identified the applicant as the perpetrator. On his arrest the applicant had dropped the watch and it had been returned to its owner, R.O.
10. On 8 April 2004 the Tczew District Court further extended the applicant’s detention, finding that the grounds previously given remained relevant. Moreover, the court did not find any circumstances that would point in favour of the applicant’s release.
11. On 15 July 2004 the Starogard Gdański District Court, to which the case had been transferred, dismissed the applicant’s request for release and further extended his pre-trial detention. It relied on the reasonable suspicion against the applicant and on the likelihood that a severe sentence would be imposed.
12. It appears that on 29 July 2004 the trial court held the first hearing. Subsequently, hearings were held at regular intervals.
13. On 14 October 2004 the District Court extended the applicant’s detention, relying solely on the likely severity of the sentence.
14. On 12 January and 11 April 2005 the applicant’s detention was further extended. The court’s reasons included two grounds: the reasonable suspicion against the applicant and the severity of the penalty that was likely to be imposed.
15. On 13 July 2005 the court extended the detention of the applicant relying, in addition to the likelihood of a severe penalty being imposed, on the need to secure the proper conduct of the proceedings.
16. On 30 September 2005 the Starogard Gdański District Court found the applicant guilty of the robbery of a watch worth not less than PLN 3, committed within five years of his previous conviction. The court established that both the applicant and the victim had been under the influence of alcohol. The applicant was sentenced to three years and six months’ imprisonment. The applicant lodged an appeal against the judgment.
17. The applicant’s detention was subsequently extended.
18. On 13 January 2006 the Gdańsk Regional Court (Sąd Okręgowy) dismissed the applicant’s appeal and upheld the judgment. It appears that the applicant failed to lodge a cassation appeal with the Supreme Court (Sąd Najwyższy) and that the judgment became final.
19. On 14 April 2007 the applicant was released from detention, having served the totality of his sentence.
20. On 4 July 2005 the Tczew District Court acquitted the applicant of the charge of having stolen a can of beer worth PLN 2.8 from R.O. It appears that the judgment was not appealed against and became final.
21. The relevant domestic law and practice concerning the imposition of pre-trial detention (aresztowanie tymczasowe), the grounds for its extension, release from detention and rules governing other so-called “preventive measures” (środki zapobiegawcze) are set out in the Court’s judgments in the cases of Gołek v. Poland (no. 31330/02, §§ 27-33, 25 April 2006) and Celejewski v. Poland (no. 17584/04, §§ 22-23, 4 August 2006).
22. The relevant statistical data, recent amendments to the Code of Criminal Procedure designed to streamline criminal proceedings and references to relevant Council of Europe materials can be found in the Court’s judgment in the case of Kauczor (see Kauczor v. Poland, no. 45219/06, §§ 27-28 and 30-35, 3 February 2009).
VIOLATED_ARTICLES: 5
